DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I drawn to claims 1-11 and Species B drawn to Fig. 13 in the reply filed on 7/21/2021 is acknowledged.  

Claim Objections
Claims 1-3 are objected to because of the following informalities:  
claim 1 line 3: “a combustor” should be – the combustor --;
claim 2 line 2: “the fuel tank” should be – a fuel tank --; and 
claim 3 line 2: “the fuel tank” should be – a fuel tank --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al. (20160161123).

Regarding independent claim 1, with reference to Fig. 8, Patel discloses a fuel delivery system for an aircraft engine (10 Fig. 1), comprising: 
a first fuel manifold (224 Fig. 8) operable to deliver fuel to a combustor (26 Figs. 1 and 2) of the aircraft engine via a first set of fuel nozzles (104 Fig. 8; para. 55; Fig. 5 shows a plurality of nozzles PP in standard fuel injectors 100A), 
a second fuel manifold (220 Fig. 8) operable to deliver fuel to a combustor (26 Figs. 1 and 2) of the aircraft engine via a second set of fuel nozzles (108 Fig. 8; para. 55; Fig. 5 shows a plurality of nozzles M in standard fuel injectors 100A), and 
a valve (214 Fig. 8; para. 58) in a fuel nozzle (108 main nozzle in fuel injector 100A shown in Fig. 8) of the second set of fuel nozzles, the valve operable to block fuel flow from the second fuel manifold to the fuel nozzle when the aircraft engine is operated in a standby mode (main valve 214 controls the amount of fuel supplied to the main fuel nozzle 108 per para. 58, and flow to main nozzles may be reduced or cut-off during start-up and lower power operation per para. 4 which is interpreted as stand-by mode).
claim 4, Patel further discloses the fuel nozzle is configured to provide a trickle flow of fuel to the combustor when the aircraft engine is operated in the standby mode, via the valve (main valve 214 controls the amount of fuel through the main fuel circuit to the main fuel nozzle 108, and fuel flow to the main fuel nozzles may be reduced during start-up and low power operation where providing a reduced flow of fuel is interpreted as providing a trickle flow of fuel to the combustor).

Regarding independent claim 8, Patel discloses an aircraft gas turbine engine (10 Fig. 1), comprising: 
a combustor (26 Figs. 1 and 2); and 
a fuel delivery system (system in Fig. 7) operable to provide fuel to the combustor, the fuel delivery system including: 
a first fuel manifold (226 Fig. 7) comprising a first plurality of fuel nozzles (104 Fig. 7; para. 55; Fig. 5 shows a plurality of nozzles PP in enriched fuel injectors 100B); positioned to supply fuel to the combustor (Fig. 5; para. 54); 
a second fuel manifold (220 Fig. 7) comprising a second plurality of fuel nozzles (108 Fig. 7; para. 55; Fig. 5 shows a plurality of nozzles M in enriched fuel injectors 100B) positioned to supply fuel to the combustor (Fig. 5; para. 54); and 
a valve (214 Fig. 7) in each fuel nozzle of the second plurality of fuel nozzles (para. 58), the valve being operable to block fuel delivery through the fuel nozzle when the engine is operated in a standby mode (main valve 214 controls the amount of fuel supplied to the main fuel nozzle 108 per para. 58, and flow to main nozzles may be .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 2 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Shoemaker et al. (5732730).
Regarding claims 2 and 9, Patel further discloses a fuel tank (as recited in claim 2) and a fuel source (as recited in claim 9) since a fuel source in some type of container such as a fuel tank would inherently be part of a fuel supply system for or of an aircraft engine. Patel does not disclose the valve is a check valve, the check valve operable to:
allow fuel flow from a fuel tank to the fuel nozzle, and to prevent fuel flow through the fuel nozzle in a direction from the fuel nozzle toward the fuel tank (as recited in claim 2)  and
block fuel flow in a direction from the fuel nozzle toward a fuel source (as recited in claim 9).
Shoemaker teaches a valve assembly used in a fuel system for a combustion engine such as a gas turbine engine (Col 1 lines 5-10). Shoemaker teaches an improved valve construction in which the functions of a check valve and a metering valve are combined into a single multiport valve assembly (Col 1 lines 29-32).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the valve in the invention of Patel to be of a combined construction of both a check valve and a metering valve able to perform both the functions of a check valve for allowing fuel flow from the fuel tank or source to the fuel nozzle and preventing or blocking fuel flow in the opposite direction from the fuel 

Regarding claim 10, Patel further discloses a cross-flow conduit (by-pass fuel circuit 330 and by-pass valve 332 in Fig. 7) fluidly connecting the first fuel manifold to the second fuel manifold at a location downstream of the valve (manifold 226 is fluidly connected to manifold 220 via fuel circuit 204 to 330 and 332 which is fluidly connected downstream of valve 214 as shown in Fig. 7).

Regarding claim 11, Patel further discloses the cross-flow conduit is defined at least in part by a flow modulating device (by-pass valve 332 in Fig. 7).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Codron et al. (20140196466).
	Regarding claim 3, Patel further discloses a fuel tank since a fuel source in some type of container such as a fuel tank would inherently be part of a fuel supply system for an aircraft engine but Patel does not disclose a check valve in the fuel nozzle, the check valve being operable to allow fuel flow from the fuel tank to the fuel nozzle, and to prevent fuel flow through the fuel nozzle in a direction from the fuel nozzle toward the fuel tank.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a check valve in the fuel nozzle in the  invention of Patel which is operable to allow fuel flow from a fuel tank to the fuel nozzle, and to prevent fuel flow through the fuel nozzle in a direction from the fuel nozzle toward the fuel tank as taught by Codron to prevent combustion gases from traveling upstream into secondary fuel line or secondary manifold when the fuel nozzle is idle and mixing with any residual fuel in the secondary fuel line to reduce the likelihood of an undesired combustion event within the secondary fuel line or secondary manifold (Codron paras. 5, 21, 29-30).

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Kim et al. (20190017707).
Regarding claims 5-7, Patel further discloses a fuel tank since a fuel source in some type of container such as a fuel tank would inherently be part of a fuel supply system for an aircraft engine but Patel does not disclose 

wherein the fuel control valve is operable to supply fuel from the fuel tank to both the first and second fuel manifolds, to the first fuel manifold while blocking fuel supply to the second fuel manifold, and to the second fuel manifold while blocking fuel supply to the first fuel manifold (as recited in claim 6); and 
wherein the first fuel manifold is fluidly connected to the fuel tank via a first fuel conduit, the second fuel manifold is fluidly connected to the fuel tank via a second fuel conduit, and the fuel control valve is operable to supply a trickle flow of fuel from the first fuel conduit to the second fuel conduit (as recited in claim 7).
Kim teaches a combustion apparatus for a gas turbine engine (para. 39). Kim teaches a fuel control valve (three-way valve 680 in Fig. 2; para. 88-89) which fluidly connects a supply of fuel (upstream of valve 102 in Fig. 2 per para. 98) to a first fuel manifold (520 in Fig. 2; para. 86) and a second fuel manifold (540 in Fig. 2; para. 87); valve 680 supplies fuel to both the first and second fuel manifolds, to the first fuel manifold while blocking fuel supply to the second fuel supply and to the second fuel manifold while blocking fuel supply to the first fuel manifold (valve 680 can supply fuel to any one of the first and second supply pipes leading to the first and second fuel manifolds, or may be applied to be divided by a predetermined distribution ratio per para. 89); and the first fuel manifold is fluidly connected to the fuel tank via a first fuel conduit (first fuel supply pipe 640 fluidly connects valve 680 to first fuel manifold 520 in Fig. 2; para. 88), the second fuel manifold is fluidly connected to the fuel tank via a second fuel conduit (second fuel supply pipe 660 fluidly connects valve 680 to the 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have both the first and second fuel manifolds fluidly connected to the fuel tank in the invention of Patel via a fuel control valve wherein the fuel control valve is operable to supply fuel from the fuel tank to both the first and second fuel manifolds, to the first fuel manifold while blocking fuel supply to the second fuel manifold, and to the second fuel manifold while blocking fuel supply to the first fuel manifold, and wherein the first fuel manifold is fluidly connected to the fuel tank via a first fuel conduit, the second fuel manifold is fluidly connected to the fuel tank via a second fuel conduit, and the fuel control valve is operable to supply a trickle flow of fuel from the first fuel conduit to the second fuel conduit as taught by Kim so that the flow rate of the fuel distributed to each fuel channel of the fuel nozzle may be controlled to thereby control the pressure ratio of the fuel mixed with the air, and a spray pressure of the fuel may be lowered to thereby minimize the fluctuation in the mixing ratio of fuel and air, and an unstable heat release may be reduced to thereby ultimately avoid instability in the combustion (Kim paras. 99-100).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Perkey (5711145) teaches a fuel system for an aircraft engine with a pressurizing valve through which fuel is provided to a primary and secondary flow to the engine (Col 1 lines 49-50; Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/A.J.H./Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741